DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.

Response to Amendment
As a result of the amendment to the claims, the rejection of claim 9 under 35 U.S.C. 112d has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-6, 9-16 are currently pending and rejected.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  claim 1 recites the limitation, “said at least one layer of a first compostable material” and “said at 
Claims 14 and 15, respectively, recite, “(ASTM F1307)” and “(ASTM E95/E96M-14).”  For consistency, the same should be recited in claim 1.  It is further noted that limitations in parenthesis are not seen to affect claim scope.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “wherein the thickness of both said first end wall and said second end wall comprising said at least one barrier coating layer is between 20 microns and 2 mm.”   This limitation is unclear as to whether the limitation, “comprising said at least one barrier coating layer” modifies both said first end wall and said second 
Claim 11 recites, “wherein the thickness of at least one of said first end wall and said second end wall comprising the at least one barrier coating layer is between 50 microns and 300 microns.”   Claim 12 recites, “wherein the thickness of both of said first end wall and said second end wall comprising the at least one barrier coating layer is between 50 microns and 300 microns.”   Similar to claim 10 above, these limitations are not clear as to whether both the first and second end wall comprise the at least one barrier coating layer or whether only the second end wall comprises the at least one barrier coating layer.
Claim 13 recites the limitation, “at least one layer of a first compostable material” and “at least one layer of a second compostable material.”  (see lines 2 and 3) These limitations are not clear as to whether they are referring to the same “at least one layer of a first compostable material” and “at least one layer of a second compostable material” as recited in claim 1 or whether they are referring to different layers.
Claim 13 recites the limitation, “said layer of a first compostable material and said layer of a second compostable material.”  In view of the rejection above to claim 13, this limitation lacks proper antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591) in view of Koller (US 20140272018) and Fond (US 5656311) and in further view of Camera (US 20120070542), Okamoto (US 20170107034), Cloutier (US 20140349045), Moffitt (US 20180305073) and Kuhl (US 20190016528).
Regarding claim 1
Regarding the particulars of the first and second end wall structure, it is noted that claim 1 only requires one of the first or second end wall to have the first and second compostable layers with the barrier coating. 
Andrae discloses the first end wall comprises a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further discloses an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27).  Andrae further discloses on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andrae also discloses between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxide coatings (figure 7, item 21d, page 19, lines 15-32).  Andrae further discloses that the oxygen barrier layer is also impermeable to water vapor, thus teaching a water vapor barrier (see page 5, line 23 to page 6, line 31; page 25, lines 14-15).  
Regarding the limitation, “wherein the thickness of said at least one of said first end wall and said second end wall comprising said at least one barrier coating layer is between 20 microns and 2 mm” Andrae discloses that the first end wall can have a 10 micron first compostable layer (13a); a second compostable layer (13f) that is 50 microns thick; as well as an intermediate layer (13c) that can be 30 microns thick (see page 19, lines 9-13); a barrier coating layer (13d) that is 5 microns thick (see page 17, lines 4-10) with an adhesive layer that can be 2 microns thick (see page 15, line 18).  claim 11 of 60-300 microns.
Regarding the limitation of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,” it is noted that Andrae is not specific in this regard.
However, Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55 - 0.4-0.7mm).  Fond also teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be rupturable.  As Andrae teaches the first end wall having a thickness of 99 microns, in view of Koller and Fond, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. Andrae’s cartridges can be used under pressure (see at least, page 17, lines 25-26) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55), as is Fond.  
Therefore, to modify Andrae and use a cartridge wall thickness such as 400-700 microns and which is greater than the thickness of at least one of the first and second end wall, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding the limitations to claim 1 of “wherein said cartridge has an oxygen transmission rate lower than 0.06 cc/pkg x 24h x air” and “wherein said cartridge has a claims 14 and 15, it is noted that Andrae teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19 - “fresh”).  Andrae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 5, lines 15-19; page 6, lines 4; page 13, lines 5-10; - “essentially impermeable”).   
While Andrae is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid that are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an oxygen transmission rate to be less than 0.3cc-mil/100in2-day-atm (or. 0.003cc-mil/in2-day-atm) (see paragraph 38) and where the oxygen transmission rate can be further lowered as desired (see paragraph 51).  Per square thickness and number of layers
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see Applicant’s specification on page 10, line 20 to page 11, line 3), which is similar to the materials taught by Andrae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andrae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Thus it would appear that the use of similar materials would have provided similar properties.  Nonetheless, Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range and that it has been desirable to provide low permeability to oxygen and water vapor for compostable food packages.  Moffitt evidences known oxygen and water vapor transmission rates for maintaining freshness of the contents.  Kuhl further evidences that it has been notoriously conventional to alter the film thickness and layers for controlling impermeability to oxygen and water vapor.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the materials and thickness of the cartridge side wall, first end wall and second end wall as taught by the combination, for the known purpose of reducing the oxygen and water vapor transmission rates, as a matter of routine experimentation - especially as Andrae desires to keep the contents fresh prior to use but using similar materials to that disclosed by Applicant and as the combination teaches similar thicknesses to that disclosed by Applicant.  
Regarding claim 2, Andrae teaches that the oxygen barrier coating can be present in the housing and the closing element as a preference (see page 5, lines 15-19) and therefore teaches that the closing element (i.e. first end wall) is the only portion 
Claim 3 differs from Andrae in specifically reciting “wherein the side wall has a thickness comprised between 400 and 2500 micron.”
However, Koller, who is also directed to beverage cartridges, teaches a cartridge sidewall with a thickness of 0.4-0.7mm (i.e. 400-700 microns), so as to have a desired strength to the sidewall (See paragraph 55). 
Andrae’s cartridges can be used under pressure (see at least, page 17, lines 25-26) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55).  Therefore, it would have been obvious to one having ordinary skill in the art, to modify Andrae and use a cartridge wall thickness such as 400-700 microns, for the purpose of providing the desired strength to the sidewall.
Regarding claim 4, Andrae discloses the coating barrier layer can be PVOH, as well as silicon or aluminum oxide coatings, as discussed above with respect to claim 1.
Regarding claims 5 and 6, Andrae discloses the first compostable material can be polylactic acid and thus reads on synthetic polymers as recited.
Regarding claim 13, Andrae teaches that the oxygen barrier coating can be present in the housing and the closing element as a preference (see page 5, lines 15-19) and therefore also suggests that the entirety of the cartridge can have a first and .

Claims 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Andrae (WO 2015177591)  as the primary reference and in further view of Melrose (US 20160279858).
Regarding claim 9, the claim differs from the combination applied to claim 1 in specifically reciting that the thickness of the side wall is greater than the thickness of the first end wall and is greater than the thickness of the second end wall.
However, Melrose further teaches that such an end wall can have a thickness of 0.2-0.5mm (200-500 microns) for facilitating piercing (see paragraph 28).  Koller and Fond, as applied to claim 1 suggest a side wall thickness of 700 and 500 microns respectively, for achieving the requisite strength to the capsule.  Melrose as discussed above, teaches an end wall thickness of 200 microns for facilitating piercing.  To thus modify the combination and provide an end wall thickness (opposite to the closure end wall of Andrae) which can be 200 microns, would have been obvious to one having ordinary skill in the art, for also facilitating piercing of the capsule.  In view of the modification, the combination teaches that the side wall would have had a greater thickness than both the first and second end walls.
Claims 10 and 12 differ from the combination in specifically reciting that both said first and second end walls have a thickness of 20 microns to 2mm (claim 10) and where both the first and second end walls have a thickness of 60-300 microns (claim 12).
Regarding the thickness of the first and second end wall, in view of Andrae, the combination teaches a second end wall with a thickness of 99 microns, which is within the range as recited in claims 10 and 12.  
The claim differs in reciting the specific thickness of the first end wall.
Melrose further teaches that such an end wall can have a thickness of 0.2-0.5mm (200-500 microns) for facilitating piercing (see paragraph 28), which also falls within the range recited in claims 10 and 12.  To thus modify Andrae’s end wall opposite the closing element to have a thickness of 200 microns to less than 500 microns, for example, would have been obvious to one having ordinary skill in the art for this same purpose.


Claims 1-6, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanni (WO2012077066) in view of Andrae (WO 2015177591), Koller (US 20140272018) and Fond (US 5656311) and in further view of Camera (US 20120070542), Okamoto (US 20170107034), Cloutier (US 20140349045), Moffitt (US 20180305073) and Kuhl (US 20190016528).
Regarding claim 1, Vanni teaches a cartridge (see figure 1, 2) with a filling of at least one substance for preparing a liquid product (see at least, the abstract “powdered 
Vanni further teaches a fluid tight seal (see page 7, lines 19-20).  Since Vanni also teaches that the cartridge is designed to be punctured, and further teaches a fluid tight seal, it would have been obvious to one having ordinary skill in the art, that Vanni also desired a degree of impermeability to the cartridge.
Claim 1 differs from Vanni in specifically reciting, “wherein at least one of said first end wall and said second end wall have a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, with at least one coating barrier layer to oxygen and water vapor included in a sandwich-like manner between said layer of a first compostable material and said layer of a second compostable material.
It is initially noted that the claim only requires one of the first or second wall to have the above structure.  Therefore, the claim has been construed as differing from Vanni in the particulars of the second end wall.
In this regard, it is noted that Vanni teaches that the sealing foil (16) can be compostable and use a combination of materials (see page 15, lines 5-20) that are similar to materials disclosed by Applicant.   
Nonetheless, Andrae teaches a beverage cartridge for producing beverages, that is also compostable and comprises a sealing film that is also a compostable sealing film (see page 4, line 33-34), which has a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further teaches an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27).  Andrae further teaches on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andrae also teaches between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxides (figure 7, item 21d, page 19, lines 15-32).  Andrae further teaches that the oxygen barrier layer is also impermeable to water vapor, thus teaching a water vapor barrier (see page 5, line 23 to page 6, line 31; page 25, lines 14-15).  
Andrae teaches that such barrier protection via the closing film has been advantageous for keeping the beverage producing materials within the cartridge fresh (see page 15, line 19).  To thus modify Vanni’s sealing second end wall, and to use a multilayered compostable material, as taught by Andrae, would have been obvious to one having ordinary skill in the art, for the purpose of keeping Vanni’s contents fresh.
Regarding the limitation, “wherein the thickness of said at least one of said first end wall and said second end wall comprising said at least one barrier coating layer is between 20 microns and 2 mm” Andrae discloses that the first end wall can have a 10 micron first compostable layer (13a); a second compostable layer (13f) that is 50 claim 11 of 60-300 microns.
Modification of Vanni’s second wall to have the above taught thickness would have been obvious to one having ordinary skill in the art, as a matter of design based on achieving the desired physical properties to Vanni’s second wall. 
Regarding the limitation of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,” it is noted that the Vanni/Andrae combination is not specific in this regard.
However, Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55 - 0.4-0.7mm).  Fond also teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be rupturable.  
The combination teaches the first end wall having a thickness of 99 microns (see Andrae as already discussed above).  In view of Koller and Fond, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. Vanni’s cartridges can be used under pressure (page 5, lines 5-7; Andrae see at 
Therefore, to modify the combination and use a cartridge wall thickness such as 400-700 microns, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding the limitations to claim 1 of “wherein said cartridge has an oxygen transmission rate lower than 0.06 cc/pkg x 24h x air” and “wherein said cartridge has a water vapor transmission rate lower than 0.1 g/pkg x 24h,” and the narrower ranges recited in claims 14 and 15, it is noted that in view of Andrae the combination teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19 - “fresh”).  Andrae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 5, lines 15-19; page 6, lines 4; page 13, lines 5-10; - “essentially impermeable”).   
While the combination is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid that are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  thickness and number of layers used (see paragraph 42 - see from “In practice, though, all three layers of the food cover film…” to the end of the paragraph).  Therefore, the above suggested oxygen and water vapor transmission rates would have been known to one having ordinary skill in the art to be further lowered depending on the thickness of the packaging materials (i.e. increasing the thickness and adding additional layers can further lower the transmission rates for oxygen and water vapor).
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see page 10, line 20 to page 11, line 3), which is similar to the materials taught by Vanni (page 11, line 35 to page 12, line 15; page 14, lines 25-31) and Andrae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andrae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range and that it has been desirable to provide low permeability to oxygen and water vapor for compostable food packages.  Moffitt evidences known oxygen and water vapor transmission rates for maintaining freshness of the contents.  Kuhl further evidences that it has been notoriously conventional to alter the film thickness and layers for controlling impermeability to oxygen and water vapor. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the materials and thickness of the cartridge side wall, first end wall and second end wall as taught by the combination, for the known purpose of reducing the oxygen 
Regarding claim 2, Vanni teaches that the cartridge wall is also compostable, as discussed above with respect to claim 1.  On page 12, lines 1-15; page 14, lines 25-31, Vanni teaches that the side wall can be compostable but free from coating barrier layers. Andrae also teaches that the closing element can have the coating barrier layer but the housing need not have a closing barrier layer (see page 13, lines 26-28).
Claim 3 differs from the combination in specifically reciting “wherein the side wall has a thickness comprised between 400 and 2500 micron.”
However, Koller, who is also directed to beverage cartridges, teaches a cartridge sidewall with a thickness of 0.4-0.7mm (i.e. 400-700 microns), so as to have a desired strength to the sidewall (See paragraph 55). 
Vanni’s cartridges are to be used under pressure (see at least, page 1, line 12) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55).  Therefore, it would have been obvious to one having ordinary skill in the art, to modify Vanni and use a cartridge wall thickness such as 400-700 microns, for the purpose of providing the desired strength to the sidewall.
Regarding claim 4, in view of Andrae, the combination teaches the coating barrier layer can be PVOH, and silicon or aluminum oxides coatings, as discussed above.
Regarding claims 5 and 6
Regarding claim 13, which recites that both the first and second end walls comprising the at least one barrier coating layer sandwiched between a first and second compostable layer, it is noted that in view of Andrae, the combination teaches modifying Vanni’s closing wall 16 to have first and second compostable layers with at least coating barrier to oxygen and water vapor there-between.  Regarding Vanni’s end wall (142) opposing the closing wall (16), Vanni teaches that the second end wall can be a multilayer structure (see page 14, lines 12-21) with a first and second compostable layer as the outer layers with additional layers there-between (page 14, lines 12-21, where two polylactic layers 1420 can sandwich a paper layer 1422).  Vanni also teaches on page 14, line 32 to page 15, line 4 that the second end wall can be a separate element secured to the cartridge side wall and is thus a second closure to the cartridge.  While Vanni is not specific as to providing said barrier coating layer to this second end wall, Andrae clearly teaches providing such a barrier coating layer to the closures of the cartridge; and suggests that only the closing element need have the barrier coating and not the housing (see page 13, lines 26-28).  To thus modify Vanni’s first end wall to also include a barrier coating layer as already taught by Andrae would thus have been obvious to one having ordinary skill in the art, for similarly providing improved oxygen barrier properties to the first closing end of Vanni’s container.  


Claims 9, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1-6, 9, 11 and 13-15, which relies on Vanni (WO2012077066) as the primary reference and in further view of Melrose (US 20160279858).
The combination as applied above to claim 1 teaches first and second end walls that can have a coating barrier sandwiched between a first and second compostable layer, as discussed above with respect to claim 13.
Regarding claim 9, the claim differs from the combination applied to claim 1 in specifically reciting that the thickness of the side wall is greater than the thickness of the first end wall and is greater than the thickness of the second end wall.
However, Melrose further teaches that such an end wall can have a thickness of 0.2-0.5mm (200-500 microns) for facilitating piercing (see paragraph 28).  Koller and Fond, as applied to claim 1 suggest a side wall thickness of 700 and 500 microns respectively, for achieving the requisite strength to the capsule.  Melrose as discussed above, teaches an end wall thickness of 200 microns for facilitating piercing.  To thus modify the combination and provide an end wall thickness (opposite to the closure end wall of Vanni) which can be 200 microns, would have been obvious to one having ordinary skill in the art, for also facilitating piercing of the capsule.  In view of the modification, the combination teaches that the side wall would have had a greater thickness than both the first and second end walls.
Claims 10, 12 and 16
Regarding the thickness of the first and second end wall, in view of Andrae, the combination teaches a second end wall with a thickness of 99 microns, which is within the range as recited in claims 10, 12 and 16.  Regarding Vanni’s end wall opposite the closing element, Melrose further teaches that such an end can have a thickness of 0.2-0.5mm (200-500 microns) for facilitating piercing (see paragraph 28), which also falls within the range recited in claims 10, 12 and 16.  To thus modify Vanni’s end wall opposite the closing element to have a thickness of 200 microns, for example, would have been obvious to one having ordinary skill in the art for this same purpose.
Regarding claim 16, the combination as applied above to claims 10 and 12 teach the structure of the cartridge.  Further regarding the limitation of, “wherein said side wall is free from said at least one coating barrier layer,” on page 12, lines 1-15; page 14, lines 25-31, Vanni teaches that the side wall can be compostable but free from coating barrier layers.  Andrae also suggests that only the closing elements can comprise the barrier coating layer and not the housing (see page 13, lines 26-28).


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goglio (US 20140366745) in view of Andrae (WO 2015177591), Koller (US 20140272018) and Fond (US 5656311) and in further view of Camera (US 20120070542), Okamoto (US 20170107034), Cloutier (US 20140349045), Moffitt (US 20180305073) and Kuhl (US 20190016528).
Regarding claim 1, Goglio teaches a cartridge with a filling of at least one substance for preparing a liquid product (see the abstract; paragraph 1, 5, “coffee”), said cartridge including a side wall (figure 1, item 10) a first end wall (figure 1, item 
Claim 1 differs from Goglio in specifically reciting that the first and second end walls comprise a compostable material and wherein at least one of said first end wall and said second end wall has a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, with at least one coating barrier layer to oxygen and water vapor included in a sandwich like manner between said layer of a first compostable material and said layer of a second compostable material.
 However, Andrae teaches a beverage cartridge for producing beverages, that is also compostable and comprises a sealing film that is also a compostable sealing film (see page 4, line 33-34), which has a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further teaches an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27).  Andrae further teaches on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andrae also teaches between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxides (figure 7, item 21d, page 19, lines 15-32).  Andrae further teaches that the oxygen barrier layer is also impermeable to water vapor, thus teaching a water vapor barrier (see page 5, line 23 to page 6, line 31; page 25, lines 14-15).  
Andrae teaches that such barrier protection via the closing film has been advantageous for keeping the beverage producing materials within the cartridge fresh (see page 15, line 19), while also reducing the environmental impact of the compostable sealing layers (see page 4, line 33 to page 5, line 21).  Andrae also teaches less environmentally-friendly alternatives (see page 19, lines 30-32).  Goglio teaches a laminate of aluminum with a plastic film for providing the barrier properties (see paragraph 38) and where both sealing films are the same (see paragraph 36).  Similar to Goglio, Andrae teaches that the film provides a seal in an airtight manner (see page 21, lines 11-14 - i.e. hermetic) and can include an aluminum layer as well as a plastic layer (see page 9, lines 6-13) but also teaches that instead of an aluminum/plastic laminate, such a sealing layer can comprise multiple compostable layers with a barrier layer sandwiched there-between.  To thus modify Goglio’s first and second end wall, and to use a multilayered compostable material, as taught by Andrae, would have been obvious to one having ordinary skill in the art, for the purpose of providing the hermetic sealing properties to keep the contents fresh, as already desired by Goglio, and additionally reducing the environmental impact of such sealing closures.  
Regarding the limitations to claim 1 of “wherein said cartridge has an oxygen transmission rate lower than 0.06 cc/pkg x 24h x air” and “wherein said cartridge has a water vapor transmission rate lower than 0.1 g/pkg x 24h,” and the narrower ranges recited in claims 14 and 15, it is noted that in view of Andrae the combination teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19 - “fresh”).  Andrae teaches impermeability to oxygen and water vapor for the closing 
While the combination is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid that are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an oxygen transmission rate to be less than 0.3cc-mil/100in2-day-atm (or. 0.003cc-mil/in2-day-atm) (see paragraph 38) and where the oxygen transmission rate can be further lowered as desired (see paragraph 51).  Per square inch of package, Okamoto also teaches an oxygen transmission rate within the claimed range, and is thus seen to encompass the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Also, Cloutier teaches compostable packaging materials for foods (abstract; paragraph 5) that can desirably have an oxygen thickness and number of layers used (see paragraph 42 - see from “In practice, though, all three layers of the food cover film…” to the end of the paragraph).  Therefore, the above suggested oxygen and water vapor transmission rates would have been known to one having ordinary skill in the art to be further lowered depending on the thickness of the packaging materials (i.e. increasing the thickness and adding additional layers can further lower the transmission rates for oxygen and water vapor).
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see page 10, line 20 to page 11, line 3), which is similar to the materials taught by Vanni (page 11, line 35 to page 12, line 15; page 14, lines 25-31) and Andrae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andrae further teaches similar materials for the first end wall as recited in Applicant’s claims and 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the materials and thickness of the cartridge side wall, first end wall and second end wall as taught by the combination, for the known purpose of reducing the oxygen and water vapor transmission rates, as a matter of routine experimentation f- especially as Goglio already desires to keep the contents fresh prior to use.  
Regarding claim 4, in view of Andrae, the combination teaches the coating barrier layer can comprise PVOH or silicone or aluminum metal oxide coatings (figure 7, item 21d, page 19, lines 15-32).  
Regarding claims 5 and 6, in view of Andrae, the combination teaches the first compostable material can be polylactic acid, and thus reads on synthetic polymers, as recited. 
Regarding claims 10 and 12
Regarding the limitation to claims 1 and 10 of, “wherein the thickness of said first end wall and said second end wall comprising said at least one barrier coating layer is between 20 microns and 2mm,” the limitation to claim 11 of “wherein the thickness of the at least one of said first end wall and said second end wall comprising at least one barrier coating layer is between 60 and 300 microns” and the limitation to claim 12 of both end walls comprising the at least one barrier coating layer having a thickness of 50microns to 300 microns, Andrae has been relied on as already discussed in the previous rejections above to teach a closure element end wall thickness of 99 micron, which thus falls within the range of 20microns to 2mm as recited in claim 1 and also falls within the range recited in claim 10 of 60-300 microns.  
In view of Goglio teaching the same type of laminate film for both ends of the capsule, the combination teaches both end walls having a thickness within the claimed range as recited in claims 1, 10 and 12
Regarding the limitation to claim 1 of, “wherein the thickness of said side wall is greater than the thickness of said at least one of said first end wall and said second end wall having said layered structure with said at least one coating barrier layer,”  and claim 3 of the side wall thickness is between 400 and 2500 microns, it is noted that Koller teaches a side wall with a thickness of 700 microns, so as to have a desired strength to the sidewall (See paragraph 55).  The combination teaches the first end wall having a thickness of 99 microns.  In view of Koller, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall. Goglio’s cartridges can be used under pressure (paragraph 48) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55).  It is noted that 
Therefore, to modify the combination and use a cartridge wall thickness such as 400-700 microns, would have been obvious to one having ordinary skill in the art, for the purpose of providing the desired strength to the sidewall.
Regarding claim 9 and the limitation of the thickness of the side wall is greater than the thickness of the first end wall and is greater than the thickness of the second end wall, it is noted that Goglio teaches that the first and second end walls can be the same and Andrae teaches that the closure walls can have a thickness of 99microns.  Regarding the side wall thickness in view of Kollep and Fond, the combination teaches the side wall having a thickness of 700 and 500 microns for achieving the desired strength.  Therefore, the combination suggests that the side wall thickness is greater than both the first end wall and second end wall thickness.
Regarding claim 13, as discussed above with respect to claim 10 and 12, the combination teaches both the first and second wall having a layered structure with the first and second compostable material and with a coating barrier layer to oxygen and water vapor sandwiched between the first and second compostable material of both the first and second end wall.
Claim 16 is rejected for the reasons discussed above with respect to claims 10 and 13 above.  Further regarding the limitation to claims 2 and 16 of “wherein said side wall is free from said at least one coating barrier layer,” it is noted that Andrae teaches preference (see page 5, lines 15-19; page 13, lines 26-28) and therefore suggests that the closing element (i.e. first end wall) is the only portion of the cartridge that has an oxygen barrier layer coating.  On page 11, lines 29-32, Andrae encompasses that the housing can be made entirely from PLA.  Similarly, on page 13, lines 13-15, Andrae encompasses the housing made from one compostable material, which need not be coating barrier layers, especially as page 13, lines 19-28 further teach that only the laminated film for the closure can have the oxygen barrier layer.  Goglio, similar to Andrae, teaches the side wall made from PLA (paragraph 34) and therefore the combination teaches the side wall is free from said at least one coating barrier layer.

Response to Arguments
On page 7 of the response, Applicant urges that the skilled person would not find any hint to select documents disclosing oxygen and water vapor transmission rates as isolated features regardless of the structural features of the cartridge.  Applicant urges that Cloutier is directed to a laminated material for a pouch and not a cartridge and also does not disclose oxygen and water vapor transmission rates per package.  Applicant also urges that Camera and Okamoto have differing structures than Applicant’s claimed cartridge and that the claimed structural features of the cartridge allows achieving the specific permeability rates.
It is noted however, that the combination teaches using similar materials for the cartridge structure, as claimed, and the combination also teaches that it has been desirable to have oxygen and water vapor impermeable materials of construction for 
On page 9 of the response, Applicant urges that Goglio is not a compostable cartridge as recited in claim 16 and therefore, starting with Goglio would require an a posteriori evaluation to arrive at the claimed subject matter.  Applicant also urges that Andrae does not contemplate the possibility of using a barrier layer in both end walls and not in the side wall.  Thus, Applicant urges that Andrae would teach creating a cartridge comprising a barrier layer in a single end wall, or the entire capsule body including a barrier layer.
These urgings are not seen to be sufficient.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, while Goglio might not specifically discuss end walls that comprise compostable materials, Goglio teaches that the side walls of the cartridge can be made from poly lactic acid - a known compostable material. Goglio also teaches end walls that provide impermeability to the capsule.  Andrae teaches an end wall which can be of a different composition than the side wall, used to seal the capsule and which also provides oxygen and water vapor impermeability for keeping the contents fresh, while also providing the advantage of being compostable.  Therefore, Andrae provides the motivation to modify Goglio’s end wall seals so as to use Andrae’s compostable end wall seals for the known purpose of providing oxygen and water vapor impermeability together with the advantage of minimizing the environmental impact by being compostable.  As Goglio already teaches two end seals, in view of Andrae, it would have been obvious to have modified Goglio’s two end seals to that suggested by Andrae.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Flair Flexible Packaging” discloses that it has been known to optimize oxygen transmission rates by also modifying the thickness (see paragraph 5 - below the table).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792